Order entered December 6, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01331-CV

                    IN THE INTEREST OF Y.T.L. AND Y.J.L., MINORS

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-19785

                                           ORDER
       We REINSTATE this appeal which we abated to allow the trial court an opportunity to

conduct a hearing to determine whether an amicus attorney or attorney ad litem should be

appointed to represent the children. Our abatement order directed that a reporter’s record of the

hearing and a supplemental clerk’s record containing a copy of the trial court’s findings and any

order of appointment be filed no later than December 7, 2018. The reporter’s record has been

filed. It reflects the trial court conducted a hearing on November 29, 2018 and appointed

Stephanie Pond to represent the children. Accordingly, we DIRECT the Clerk of the Court to

designate Ms. Pond as counsel for the children.

       As we stated in our abatement order, this appeal was filed by the children pro se

following the trial court’s October 24, 2018 order terminating parental rights and granting

adoption nunc pro tunc. The appeal, however, challenges the original order which was signed

October 27, 2015.
        Because an appeal from a termination order must generally be filed within twenty days

from the date of judgment, we ORDER Ms. Pond, on behalf of the children, to file a letter brief

addressing our jurisdiction over the appeal. See TEX. R. APP. P. 26.1(b), 28.4(a); Brashear v.

Victoria Gardens of McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex. App.–Dallas 2009, no pet.)

(op. on reh’g) (timely filing of notice of appeal is jurisdictional). The letter brief shall be filed no

later than December 16, 2018. Appellees may file any response within five days of the filing of

the children’s letter brief. If any party relies on documents not contained in the clerk’s record,

that party shall have filed a supplemental clerk’s record containing those documents.

        Until the Court determines its jurisdiction, the children’s brief on the merits need not be

filed. The deadline for filing the brief will be reset if the Court determines it has jurisdiction

over the appeal. If the Court determines it does not have jurisdiction over the appeal, or the letter

brief is not filed, the appeal will be dismissed without further notice. See TEX. R. APP. P.

42.3(a),(c).



                                                        /s/     CAROLYN WRIGHT
                                                                CHIEF JUSTICE